352 F.2d 511
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MYCA PRODUCTS DIVISION OF the KANE COMPANY, Respondent.
No. 16203.
United States Court of Appeals Sixth Circuit.
November 12, 1965.

Anthony J. Obadal, Atty., N. L. R. B., Washington, D. C., for petitioner, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Atty., N. L. R. B., Washington, D. C., on the brief.
Edward J. Simerka, Cleveland, Ohio, for respondent, Stanley, Smoyer & Schwartz, Cleveland, Ohio, on the brief.
Before WEICK, Chief Judge, and CONNELL* and MACHROWICZ**, District Judges.
PER CURIAM.


1
The question here involves the validity of a representation election conducted by the Board, which was won by the union. A change in only three votes would have resulted in the union losing the election.


2
Following certification of the election by the Board, MYCA refused to bargain with the union in order that it might litigate the validity of the election. This resulted in charges of unfair labor practices being filed by the union against MYCA. The Board upheld the election and found that MYCA violated Section 8(a) (5) and (1) of the Act1 by refusing to bargain with the union. It issued an order requiring MYCA to bargain with the union and to cease and desist from certain unfair labor practices.


3
MYCA contested the validity of the election on the ground that certain employees supporting the union made threats against other employees who were not in favor of the union. MYCA claimed that this created an atmosphere of fear which was not conducive to the conducting of a fair election.


4
The Board considered all of the evidence carefully, some of which was hearsay. There was no evidence that any threats were inspired by the union.


5
We agree with the Board that the conduct complained of, in which neither the union nor MYCA participated, did not warrant setting aside the election. Considering the record as a whole, the Board's order was supported by substantial evidence.


6
In our judgment the order was not too broad.


7
Enforcement decreed.



Notes:


*
 Honorable James C. Connell, Chief Judge, United States District Court for the Northern District of Ohio, sitting by designation


**
 Honorable Thaddeus M. Machrowicz, Judge, United States District Court for the Eastern District of Michigan, sitting by designation


1
 29 U.S.C. § 151 et seq